Citation Nr: 1338651	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during ambulance services and a hospitalization at Meadville Medical Center on January 23, 2009.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during ambulance services and a hospitalization at Meadville Medical Center on January 26, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from August 1971 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Erie, Pennsylvania.  

A review of the Virtual VA paperless claims processing system reveals a pertinent November 2013 Brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the VAMC in Erie, Pennsylvania.  VA will notify the Veteran if further action is required.



REMAND

The Veteran has a history of treatment for heart problems, pulmonary embolism, low back and knee disorders, and deep vein thrombosis.  He is considered by VA to have a permanent and total disability from these nonservice-connected conditions.  See September 2008 rating decision.  He is not service-connected for any disorder at the present time.  The Veteran was hospitalized at the VAMC in Pittsburgh, Pennsylvania from January 15, 2009, to January 19, 2009, for an arterial ablation procedure due to atrial fibrillation.

Several days later, the Veteran was taken by ambulance to the private Meadville Medical Center on January 23, 2009, after experiencing a painful right groin subsequent to his arterial ablation procedure.  At that time, he was treated and released home with a pain prescription.  He says that, in the next few days from January 23. 2009, to January 26, 2009, his pain became more severe in the right groin, but he remained at home and was unable to obtain the prescription to treat his pain due to lack of access to a motor vehicle.  

The Veteran was again taken by ambulance to the private Meadville Medical Center on January 26, 2009, three days later, after continuing to experience "severe" right groin pain.  The Veteran asserts that he requested that the ambulance service take him to the VAMC in Erie, Pennsylvania; but they refused and brought him instead to the private Meadville Medical Center.  Shortly after he arrived at the Meadville Medical Center on January 26, 2009, the Veteran was transferred to the VAMC in Erie, Pennsylvania, for further treatment and evaluation. 

In the May 2009 administrative decisions on appeal and the June 2009 statement of the case (SOC), the VAMC denied the Veteran's medical reimbursement claim.  The VAMC determined that the Veteran's private hospitalizations on January 23, 2009, and January 26, 2009 were not for "emergency treatment" and that VA facilities were "feasibly available" in both instances.  

The Veteran requests reimbursement for his unauthorized medical expenses, to include ambulance services and private hospitalization at the Meadville Medical Center on two separate dates - January 23, 2009, and January 26, 2009.   He contends that his private hospitalizations on January 23, 2009, and January 26, 2009 were rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  He has also asserted that the VAMC in Erie, Pennsylvania, was not feasibly available at the time of the private hospitalization, due to the distance involved from his home and the refusal of private ambulance staff to take him to the VAMC.  See April 2009 Veteran's statement; April 2009 NOD; June 2009 VA Form 9; July 2009 VA Form 8 (Certification of Appeal).  

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2013); 38 C.F.R. § 17.52(a) (2013).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for either of his private hospitalizations.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here. 

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because the treatment in question was rendered for nonservice-connected disabilities (a groin problem associated with his cardiovascular issues), the Veteran is not eligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  In fact, the Veteran is not service-connected for any disabilities at present.  In addition, although the Veteran developed a permanent and total disability from his nonservice-connected disabilities, this does not stem from any service-connected disorder.  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a)(1)-(4). 

Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2013).  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law.

Upon review of the laws and evidence, however, the Board finds that additional development of the evidence is required. 

First, it does not appear that the Veteran has been provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice in connection with the unauthorized medical expense reimbursement claim.  The law requires that VA notify the claimant of the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore, the VAMC should take this opportunity to provide the Veteran a proper VCAA notice letter and advise him of the legislative amendments pertaining to section 1725, pursuant to the Veterans Millennium Health Care and Benefits Act.  This VCAA letter should specifically address the term "medical emergency" (38 C.F.R. § 17.1002(b)) and the term "feasible availability" of a VA facility (38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c)). 

Second, the June 2009 statement of the case (SOC) referenced denial of payment letters dated on March 19, 2009, that were sent to the Veteran.  However, there is no indication these March 19, 2009, letters were associated with the claims file.  A remand to the VAMC is required to secure these March 19, 2009, denial of payment letters, and associate them with the claims file.  

Third, a remand is required to secure outstanding VA treatment records.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2013).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  The evidence of record indicates that the Veteran was transferred to the VAMC in Erie, Pennsylvania, for further treatment and evaluation shortly after he arrived at the Meadville Medical Center on January 26, 2009.  These VAMC Erie records from January 26, 2009, have not been obtained and associated with the claims folder.  Such records, if available, may shed further light on whether his January 26, 2009, private hospitalization was rendered in a medical emergency and whether a VA facility was feasibly available at the time of his private hospitalization.  See 38 U.S.C.A. § 1725(f); 38 C.F.R. §§ 17.53, 17.1002.    

Fourth, private hospital records from the Meadville Medical Center dated on January 23, 2009, and January 26, 2009, are not associated with the claims file.  In addition, the Veteran has stated the Linesville, Pennsylvania, Ambulance Service transported him to the Meadville Medical Center on January 23, 2009.  See April 2009 Veteran's statement.  However, these ambulance records are not present in the claims file.  In this regard, VA is required to make reasonable efforts to obtain all "relevant" records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the VAMC should contact the Veteran and ask that he complete and return the necessary authorizations (VA Forms 21-4142) for VA to obtain any of these private hospital and local government ambulance records.  

Fifth, the May 2009 administrative decisions of the VAMC referenced VA medical opinions by Dr. Lavin (the designated VA clinician at the VA medical facility of jurisdiction).  These VA opinions evidently addressed whether there was a medical emergency and whether VA facilities were feasibly available.  However, there is no indication that these VA medical opinions were associated with the claims file.  Thus, a remand to the VAMC is required to secure these VA medical opinions from Dr. Lavin.  

Sixth, pertinent VA regulations provide that a SOC issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2013).  In this case, the June 2009 SOC did not include a citation and discussion of the correct provisions for reimbursement of unauthorized medical expenses when the treated disability was nonservice-connected pursuant to the Veterans Millennium Health Care and Benefits Act - the revised provisions of 38 U.S.C.A. § 1725 (effective October 2008) and 38 C.F.R. §§ 17.1000-17.1008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC), which includes the provisions of 38 U.S.C.A. § 1725 (effective October 2008) and 38 C.F.R. § 17.1002 (2013), and adjudicates the claim under the provisions for reimbursement of unauthorized medical expenses when the treated disability was nonservice-connected.  The Board cannot consider whether the Veteran can be awarded payment or reimbursement for unauthorized medical expenses of a nonservice-connected disability without prior consideration by the agency of original jurisdiction (AOJ), as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Accordingly, the case is REMANDED for the following action:


1.  The VAMC should send the Veteran a VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence that is necessary to substantiate his private medical expenses claim for a nonservice-connected condition under the amended/revised version of § 1725 pursuant to the Veterans Millennium Health Care and Benefits Act, (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  

This VCAA letter should specifically address the term "medical emergency" (38 C.F.R. § 17.1002(b)) and the term "feasible availability" of a VA facility (38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c)).

2.  The VAMC should secure the March 19, 2009, denial of payment letters referenced in the June 2009 SOC.  Once secured, these letters should be associated with the claims file. 

3.  The VAMC should secure all medical or administrative records from the VAMC in Erie, Pennsylvania, that are dated on January 26, 2009.  (The evidence of record indicates that the Veteran was transferred to the VAMC in Erie, Pennsylvania, for further treatment and evaluation shortly after he arrived at the Meadville Medical Center on January 26, 2009, he.  These VA records have not been obtained and associated with the claims file).  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect should be documented in the file.

4.  The VAMC should contact the Veteran and ask that he complete and return the necessary authorization (VA Forms 21-4142) for VA to obtain the following:

(a) Private hospital records from the Meadville Medical Center dated on January 23, 2009, and January 26, 2009;

(b) Linesville Ambulance Service records pertaining to his transportation to the Meadville Medical Center on January 23, 2009.

The Veteran must adequately identify the providers.  He should be asked to provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  Such records, if available, may shed further light on whether his January 23, 2009, and January 26, 2009, private hospitalizations were rendered in a medical emergency and whether a VA facility was feasibly available at the time of his private hospitalization.  

If the Veteran provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, then the VAMC should attempt to obtain them, and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

5.  After completion of the above development, the VAMC should secure copies of the previous VA medical opinions by Dr. Lavin (the designated VA clinician at the VA medical facility of jurisdiction).  These opinions evidently addressed whether there was a medical emergency and whether VA facilities were feasibly available.  (Previously, the May 2009 administrative decisions of the VAMC referenced these VA medical opinions, but there is no indication they were associated with the claims file).  

The VA clinician, Dr. Lavin, must provide a clear rationale with an explanation for the previous opinions he provided; if necessary, the VAMC may seek clarification from Dr. Lavin, if no rationale was provided for his previous opinions.   

6.  When the development requested has been completed, the case should be reviewed by the VAMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

This SSOC should contain the most recent, amended provisions of 38 U.S.C.A. § 1725 (effective October 2008) pursuant to the Veterans Millennium Health Care and Benefits Act and 38 C.F.R. § 17.1002 (2013) and any applicable regulations for reimbursement of unauthorized medical expenses when the treated disability was nonservice-connected.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


